MEMORANDUM OPINION
No. 04-04-00551-CV
IN RE LIBERTY INSURANCE COMPANY
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	October 6, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	Liberty Insurance Company ("Liberty") seeks mandamus relief from the trial court's order
requiring it to produce several pages of its Procedures Manual for Personal Market Claims
("Procedures Manual").  Liberty filed its petition with a motion requesting emergency relief on
August 2, 2004.  Based on the court's cursory review of the motion and petition, the court was of
the tentative opinion that Liberty was entitled to the relief sought.  Accordingly, the court granted
the temporary relief on the same day the petition was filed and requested a response to the petition.
	"[M]andamus will issue to correct a discovery order if the order constitutes a clear abuse of
discretion and there is no adequate remedy by appeal."  In re Colonial Pipeline Co., 968 S.W.2d 938,
941 (Tex. 1998).  The burden of establishing an abuse of discretion is on the party resisting discovery,
and this burden is a heavy one.  In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003). "A clear abuse
of discretion occurs when an action is 'so arbitrary and unreasonable as to amount to a clear and
prejudicial error of law.'"  Id. (quoting CSR Ltd. v. Link, 925 S.W.2d 591, 596 (Tex. 1996)).  In
Walker v. Packer, the Texas Supreme Court indicated that mandamus relief would be appropriate
when "a discovery order compels the production of patently irrelevant or duplicative documents, such
that it clearly constitutes harassment or imposes a burden on the producing party far out of proportion
to any benefit that may obtain to the requesting party."  827 S.W.2d 833, 843 (Tex. 1992).  Having
reviewed the trial court's order and the pages ordered to be produced at greater length, we conclude
that the relator has not met the heavy burden of establishing a clear abuse of discretion.  Accordingly,
relator's petition for writ of mandamus is denied.
							Per Curiam
 
1.  This proceeding arises out of Cause No. 279645, styled Marilyn Kulesza v. Liberty Lloyds of Texas Insurance
Company and Mary Hamilton, pending in the County Court at Law No. 2, Bexar County, Texas, the Honorable David
J. Rodriguez presiding.